                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
            CHAMBERS OF                                            6500 Cherrywood Lane
         TIMOTHY J. SULLIVAN                                      Greenbelt, Maryland 20770
   UNITED STATES MAGISTRATE JUDGE                                 Telephone: (301) 344-3593

                                       November 12, 2019

LETTER TO COUNSEL:

       RE:      Kristin W. v. Andrew M. Saul, Commissioner of Social Security1
                Civil No. TJS-18-2715

Dear Counsel:

         On September 3, 2018, Plaintiff Kristin W.2 petitioned this Court to review the Social
Security Administration’s final decision to deny her claim for disability insurance benefits
(“DIB”). (ECF No. 1.) The parties have filed cross-motions for summary judgment. (ECF Nos. 17
& 20.) These motions have been referred to the undersigned with the parties’ consent pursuant to
28 U.S.C. § 636 and Local Rule 301.3 Having considered the submissions of the parties, I find that
no hearing is necessary. See Loc. R. 105.6. This Court must uphold the decision of the agency if
it is supported by substantial evidence and if the agency employed the proper legal standards. 42
U.S.C. §§ 405(g), 1383(c)(3); Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir. 2015). Following its
review, this Court may affirm, modify, or reverse the Commissioner, with or without a remand.
See 42 U.S.C. § 405(g); Melkonyan v. Sullivan, 501 U.S. 89 (1991). Under that standard, I will
deny both motions and remand this case for further proceedings. This letter explains my rationale.

       In her application for DIB, Kristin W. alleged a disability onset date of April 1, 2010. (Tr.
13.) Her applications were denied initially and on reconsideration. (Id.) A hearing was held before
an Administrative Law Judge (“ALJ”) on May 23, 2017 (Tr. 34-91), and the ALJ found that Kristin
W. was not disabled under the Social Security Act (Tr. 13-28). The Appeals Council denied Kristin
W.’s request for review (Tr. 1-5), making the ALJ’s decision the final, reviewable decision of the
agency.

       The ALJ evaluated Kristin W.’s claim for benefits using the five-step sequential evaluation
process set forth in 20 C.F.R. § 404.1520. At step one, the ALJ found that Kristin W. had not
engaged in substantial gainful activity between April 1, 2010 (the alleged onset date) and
December 30, 2015 (her date last insured). (Tr. 16.) At step two, the ALJ found that Kristin W.
suffered from the following severe impairments: obesity, disorders of the lumbar and cervical

       1
          On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. He is,
therefore, substituted as Defendant in this matter. See Fed. R. Civ. P. 25(d); 42 U.S.C. § 405(g).
        2
          On October 10, 2018, the Court’s bench adopted a local practice of using the first name
and last initial of non-government parties in Court-issued opinions in Social Security cases. This
practice is designed to shield the sensitive personal information of Social Security claimants from
public disclosure.
        3
          This case was originally assigned to Judge Stephanie A. Gallagher. On September 30,
2019, the case was reassigned to me.
spines, chronic pain syndrome, fibromyalgia, mild axonal neuropathy, and depression. (Id.) At
step three, the ALJ found Kristin W.’s impairments, separately and in combination, failed to meet
or equal in severity any listed impairment as set forth in 20 C.F.R., Chapter III, Pt. 404, Subpart
P, App. 1 (“Listings”). (Tr. 17.) The ALJ determined that Kristin W. retained the residual
functional capacity (“RFC”)

        to perform sedentary work as defined in 20 CFR 404.1567(a) except occasional
        climbing ramps, stairs, ladders, ropes, and scaffolds, and occasional balancing,
        stooping, kneeling, crouching, and crawling. In addition, she is limited to simple,
        routine tasks, in a low stress environment defined as requiring only occasional
        independent decisions.

(Tr. 19.)

        At step four, the ALJ determined that Kristin W. was unable to perform any past relevant
work. (Tr. 27.) At step five, relying on the testimony of a vocational expert, the ALJ found that
Kristin W. could perform jobs that exist in substantial numbers in the national economy, including
document specialist, surveillance system monitor, and information clerk. (Tr. 28.) Accordingly,
the ALJ concluded that she was not disabled under the Social Security Act. (Id.)

        Kristin W. argues that the ALJ’s RFC determination does not take into account her
moderate difficulties in maintaining concentration, persistence, and pace, and therefore runs afoul
of the Fourth Circuit’s decision in Mascio, 780 F.3d 632. (ECF No. 17-1 at 8.)

         In Mascio, the Fourth Circuit held that “an ALJ does not account ‘for a claimant’s
limitations in concentration, persistence, and pace by restricting the [claimant] to simple, routine
tasks or unskilled work.’” 780 F.3d at 638 (quoting Winschel v. Comm’r of Soc. Sec., 631 F.3d
1176, 1180 (11th Cir. 2011)). This is because “the ability to perform simple tasks differs from the
ability to stay on task.” Id. Where an ALJ finds that a claimant has limitations in concentration,
persistence, and pace, the ALJ is required to incorporate these limitations into the claimant’s RFC
or explain why they do not “translate into [such] a limitation.” Id.

        In the decision, the ALJ discussed Kristin W.’s moderate limitations with regard to
concentration, persistence, and pace as part of the step three analysis. The ALJ found that Kristin
W. had a moderate limitation “[w]ith regard to concentrating, persisting, or maintaining pace.”
(Tr. 18.) However, the ALJ’s RFC assessment does not account for these moderate limitations in
concentration, persistence, and pace. The RFC assessment limits Kristin W. to performing “simple,
routine tasks, in a low stress environment defined as requiring only occasional independent
decisions.” (Tr. 19.) But limiting Kristin W. to work that involves only “simple, routine tasks, in
a low stress environment” does not account for her moderate difficulties in concentration,
persistence, and pace. See Mascio, 780 F.3d at 638. Kristin W. might be able to perform simple,
routine, repetitive tasks for a short period of time but unable to sustain her performance for a full
workday and workweek. See McDonald v. Comm'r, Soc. Sec. Admin., No. SAG-16-3041, 2017
WL 3037554, at *4 (D. Md. July 18, 2017) (holding that an RFC limiting a claimant to “simple,
routine, and repetitive tasks” did not adequately account for the claimant’s ability to sustain work
throughout an eight-hour workday where the claimant had moderate difficulties in concentration,

                                                 2
persistence, and pace).

        The Commissioner argues that this case is distinguishable from Mascio because “unlike
the situation that was at issue in Mascio, the ALJ did not leave an unexplained inconsistency
between her step-three finding that [Kristin W.] had moderate limitations in concentrating,
persisting, or maintaining pace and her RFC finding.” (ECF No. 20-1 at 7.) The Commissioner
points out that the ALJ did not limit Kristin W. to “mere simple, routine tasks or unskilled work”
because the RFC dictated that the work be performed in a “low stress environment.” (Id. at 6.) As
the Commissioner correctly notes, the ALJ cited to several instances in the record where Kristin
W. appeared to exhibit “intact” or “good” concentration during her psychiatric appointments. (Id.
at 7-8.) The ALJ also noted that Kristin W. had traveled extensively around the world during the
relevant time. And the ALJ gave great weight to the opinions of the State agency psychological
consultants who found that while Kristin W. had moderate difficulties in maintaining
concentration, persistence, or pace, she could also perform “routine type tasks with brief lapses of
focus and in a low demanding work environment.” (Tr. 99, 110.)

        Mascio requires that when an ALJ determines that a claimant has moderate difficulties in
the areas of concentration, persistence, or pace, the ALJ must either incorporate those difficulties
into the RFC determination or explain why no limitation is necessary to account for those
difficulties. Here, the ALJ’s explanation did not fulfill these requirements. Without further
explanation, I am unable to ascertain whether the ALJ truly believed Kristin W. had moderate
difficulties in concentration, persistence, or pace, instead of mild or no difficulties, and how those
difficulties restrict her RFC to “to simple, routine tasks, in a low stress environment.”

        The Court acknowledges that the ALJ cited to extensive evidence in the record that
suggests Kristin W. is capable of working, but the ALJ’s analysis does not comply with the specific
requirements of Mascio. It may be, as the Commissioner argues, that Kristin W. demonstrated
good concentration during her clinical appointments, but the ALJ also found that Kristine W. had
moderate difficulties with concentration. The Court also notes that the ALJ discussed Kristin W.’s
global travel in detail. But it is unclear to the Court why such travel indicates that Kristin W.’s
moderate difficulties with concentration, persistence, and pace do not limit her ability to perform
work. The ALJ offered no such explanation. Finally, the ALJ gave great weight to the opinions of
Dr. Wiener and Dr. Clark from the State agency, including their finding that Kristin W. “could
perform routine type tasks in a low demand work environment.” (Tr. 25.) The meaning of a “low
demand” work environment (or in the words of the State agency consultants, a “low demanding”
work environment) is unclear. But in any event, the ALJ did not explain how such a work
environment (or a work environment in which Kristin W. only had to make occasional independent
decisions) would accommodate Kristin W.’s moderate difficulties in concentration, persistence,
and pace. It could be, for example, that Kristin W. could work for short periods in a “low demand”
or low stress work environment but be unable to sustain her performance for a full workday and
workweek.

       The Commissioner also argues that any error under Mascio is harmless. (Id. at 11.) Because
the ALJ’s decision plainly lacks the explanation required by Mascio, the Court is unable to
conclude that the error is harmless. See Talmo v. Comm’r, Social Sec. Admin., No. ELH-14-2214,
2015 WL 2395108, *3 (D. Md. May 19, 2015) (“[T]he issue . . . is not whether the record contains

                                                  3
evidence that might support the ALJ’s conclusions; it is whether the ALJ explained the apparent
discrepancy between her step three finding and her RFC assessment.”).

       Based on this record, the Court is unable to find that the RFC determination by the ALJ
represents an accurate characterization of Kristin W.’s ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis. See Thomas v. Berryhill,
916 F.3d 307, 312 (4th Cir. 2019). The ALJ’s decision is insufficient to permit adequate review.
Without additional explanation by the ALJ, the Court is unable to review the ALJ’s findings to
determine whether they are supported by substantial evidence and without legal error.

        Considering the Fourth Circuit’s clear guidance in Mascio, this case must be remanded so
that the ALJ can explain how Kristin W.’s difficulties in the areas of concentration, persistence,
and pace can be incorporated into the RFC assessment, or why no additional limitation is necessary
to account for these difficulties. See Miles v. Comm’r, No. SAG-16-1397, 2016 WL 6901985, at
*2 (D. Md. Nov. 23, 2016) (finding that because there was no “corresponding restriction for the
finding of moderate difficulties in concentration, persistence, or pace, such that it addresses [the
claimant’s] ability to sustain work throughout an eight-hour workday,” the Court was “unable to
ascertain from the ALJ’s decision the reason for the finding of moderate, as opposed to mild or no,
limitation in the area of concentration, persistence, or pace.”); see also Folsom v. Berryhill, No.
TMD-16-1681, 2017 WL 4354875, at *3 (D. Md. Sept. 30, 2017) (finding that an ALJ’s failure to
explain how a claimant’s concentration could persist through an eight-hour workday required
remand because such an error “precludes meaningful review”); Thomas v. Comm’r, Soc. Sec.
Admin., No. SAG-16-1229, 2017 WL 1193990, at *2 (D. Md. Mar. 29, 2017) (declining to
consider whether an error might be harmless where an ALJ’s “RFC analysis did not specifically
address [a claimant’s] ability to sustain concentration” despite findings that he had “moderate
limitations in sustained concentration and persistence”). On remand, the ALJ should either account
for Kristin W.’s moderate difficulties in concentration, persistence, and pace, or explain why they
do not “translate into [such] a limitation.” Mascio, 780 F.3d at 638. The Court makes no finding
as to the merits of the ALJ’s ultimate finding that Kristin W. is not disabled.

        For the reasons set forth herein, both parties’ motions for summary judgment (ECF Nos.
17 & 20) are DENIED. Pursuant to sentence four of 42 U.S.C. § 405(g), the Commissioner’s
judgment is REVERSED IN PART due to inadequate analysis. The case is REMANDED for
further proceedings in accordance with this opinion. The Clerk is directed to CLOSE this case.

      Despite the informal nature of this letter, it should be flagged as an opinion. An
implementing Order follows.

                                                      Sincerely yours,

                                                             /s/
                                                      Timothy J. Sullivan
                                                      United States Magistrate Judge




                                                 4
